United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40819
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARAZAEL IVAN ZAVALA-FLORES, also known as Arazael Ivan Zavala
Flores,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-147-ALL
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Arazael Ivan Zavala-Flores (Zavala) appeals the 57-month

sentence imposed after he pleaded guilty to one count of illegal

reentry into the United States.   See 8 U.S.C. § 1326.

     Zavala contends that 8 U.S.C. § 1326(b) is unconstitutional

and that this court should vacate his sentence and remand his

case for resentencing to no more than two years in prison under

8 U.S.C. § 1326(a).   As he concedes, this contention is




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40819
                                -2-

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998).

     Zavala also contends that he is entitled to resentencing

because the district court sentenced him under a mandatory

application of the federal sentencing guidelines contrary to the

rule of United States v. Booker, 125 S. Ct. 738, 756-57, 769

(2005).   We review for plain error.   See United States v.

Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir. 2005), petition

for cert. filed (July 25, 2005) (No. 05-5556).   Although there

was an error, Zavala has failed to demonstrate a sufficient

probability “that the district judge would have imposed a

different sentence” under advisory guidelines.    See id. at 733.

Zavala thus fails to show that the error affected his substantial

rights as he must do to meet the plain-error standard.    See id.;

United States v. Mares, 402 F.3d 511, 502, 521-22 (5th Cir.

2005), petition for cert. filed (Mar. 31, 2005) (No. 04-9517).

     The judgment of the district court is AFFIRMED.